NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



DAVID BILLS, DOC #H45242,          )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D18-546
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 30, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Polk
County; J. Kevin Abdoney, Judge.

David Bills, pro se.


PER CURIAM.

              Affirmed.




LaROSE, C.J., and SILBERMAN and LUCAS, JJ., Concur.